DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1–10, 15, and 17–20 are objected to because of the following informalities:
The end of the seventh line of claim 1 ends with a period which should be a semi-colon.
The second-to-last line of claim 1 should be amended to recite, “[[said]] the mass of said bottom plate and [[said]] the mass of said top plate” (second-to-last line).
Claim 5, line 2, should be amended to recite, “said top plate opposite [[side]] said bottom plate.”
Claim 15, line 2, should be amended to recite “and a majority.”
Claim 17, line 2, should be amended to recite “at least one handle is located [[up]] on the bottom plate.”
Claim 18 has a duplicate period at the end.
Claims 2–4, 6–10, 19, and 20 are objected to due to dependency upon objected-to claims.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US Pat. 4,272,663).
Claim 1: Green discloses a bottom plate (5);
said bottom plate having a first surface opposite a second surface (figs. 1 and 2), and with a bottom plate thickness between said first surface and said second surface (ibid.);
a top plate (11);
said top plate having a first surface opposite a second surface (figs. 1 and 2), and with a top plate thickness between said first surface and said second surface (ibid.);
a majority of said bottom plate being formed of a primary material (col. 2, lns. 11–14, “plexiglass”);
a majority of said top plate also being formed of said primary material (ibid.); and
the mass of said bottom plate and the mass of said top plate having a ratio closer to 1:1 than to 2:1 or 1:2 (claim 3, “substantially the same thickness”).
Claim 2: Green discloses at least one of said top plate and said bottom plate including a handle thereon (13 on the top plate).
Claim 3: Green discloses said top plate including at least one handle thereon (13) and said bottom plate including at least one handle thereon (the sides of 5; “handle” is broad enough to read on this aspect of the bottom plate; Oxford Dictionaries: the part by which a thing is held, carried, or controlled).
Claim 8: Green discloses guide structures (7, 15) being associated with said bottom plate (7) and said top plate (15), said guide structures including complementary male (7) and female structures (15), with said male structures located in a fixed position on one of said top plate and said bottom plate (on said bottom plate, see figs. 1–2), and with said female structures located in a fixed position on one of said bottom plate and said top plate (on said top plate, see fig. 1), said male structures and said female 
Claim 9: Green discloses said guide structures including posts (7) extending up from said first surface of said bottom plate (figs. 1 and 2) and holes (15) passing through said top plate from said first surface to said second surface (figs. 1 and 2), said holes in said top plate sized to allow said posts in said bottom plate to pass therethrough (see fig. 2), said holes in said top plate located in positions matching locations of said posts extending up from said bottom plate (ibid.), such that said top plate can extend vertically down onto said bottom plate with said holes in said top plate having said posts passing therethrough (ibid.).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Pat. 7,586,067).
Hill discloses (figs. 8–9) a bottom plate (397);
said bottom plate having a first surface opposite a second surface (fig. 9), and with a bottom plate thickness between said first surface and said second surface (ibid.);
a top plate (300);
said top plate having a first surface opposite a second surface (fig. 8), and with a top plate thickness between said first surface and said second surface (ibid.);
a majority of said bottom plate being formed of a primary material (see col. 4, lns. 20–21 and col. 4, lns. 46–50 discussing a different but analogous embodiment);
a majority of said top plate also being formed of said primary material (ibid.); and
the mass of said bottom plate and the mass of said top plate having a ratio closer to 1:1 than to 2:1 or 1:2 (col. 9, lns. 15–16, “the same weight”).


Claims 11, 12, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filho et al (WO 2013/078524 A1).
The Office apologizes, but it cannot find a text of Filho which can readily be translated by machine. Therefore, the Office has, using the drawings as its primary guide, translated select elements and sections of the reference.
Claim 11: Filho discloses heating a food searing tool (pg. 3, lns. 1–5 explain that the apparatus is, unlike the prior art, intended to be associated with an independent heat source, i.e. it is heated and then used to cook) having a bottom plate (2) with a first surface opposite a second surface (figs. 3 and 4), and with a bottom plate thickness between the first surface and the second surface (ibid.), and a top plate (3) with a first surface opposite a second surface (figs. 3 and 4), and with a top plate thickness between the first surface and the second surface (ibid.), and with the top plate in contact with the bottom plate (figs. 1 and 3);
spacing the top plate from the bottom plate to create a food space therebetween (figs. 2 and 4);
placing a food item between the top plate and the bottom plate and within the food space (figs. 2 and 4, the normal use of this apparatus position); and
removing the food searing device from at least a portion of heat from said heating step, after said heating step (pg. 5, lns. 10–14 discuss how the apparatus, when used, is used with a heat source of a cooking table, meaning that it would be removed from the heat source after heating and cooking).
Claim 12: Filho discloses the step of holding the food item between the top plate and the bottom plate for a desired time to match a desired amount of cooking of the food item (the normal use for cooking with the apparatus in the position shown in figs. 1 and 3).
Claim 14: Filho discloses said placing step being followed by transfer of heat from said top plate to said food item and from said bottom plate to said food item, an amount of heat transferred from the top plate to the food item and an amount of heat transferred from the bottom plate to the food item 
Claim 16: Filho discloses said spacing step including at least one handle on at least one of the plates (5 on the top plate), and gripping the handle to cause a plate coupled to the handle to move relative to the other plate (clearly evidenced by figs. 1 and 2).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Green.
Green’s figure 1 and 2 embodiment arguably does not disclose said handle on said bottom plate including an extension extending laterally from other portions of said bottom plate, said extension 
However, Green discloses another embodiment in fig. 4 which shows a handle (25, described as a “handle arrangement” in col. 3, lns. 62–66) including an extension extending laterally from other portions of a plate (fig. 4), said extension formed of said primary material (col. 3, lns. 62–66, “tapered formation” suggests a formation of the same plate and material) and said extension having a thickness matching said bottom plate thickness (where the handle 25 connects with the plate, it has the same thickness). This handle is not attached to the lowermost of the four plates in Green, but is instead attached to three plates 21, 29, and 33, which are described functionally as bases with respect to the plate above them (excepting uppermost plate 33)—just as element 5 for the figure 1 and 2 embodiment in col. 3, ln. 45 to col. 4, ln. 28. It would have been obvious to one of ordinary skill in the art to add this same handle to the bottom plate of the figure 1 and 2 embodiment to render it easier to manipulate by a user.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claims 4 and 8 above, and further in view of Cox (US Pat. 3,252,404).
Claim 5: Green does not disclose, in total, said handle on said top plate including a knob extending from a portion of said top plate opposite said bottom plate, and centered away from a perimeter of said top plate.
However, it is well understood that a knob is an alternate handle type, as shown in Cox, which discloses what is fairly described as a knob with its handle assembly 11 extending from a central portion of its own equivalent of a top plate 10 or 10b, alongside another embodiment with a handle alike to that in Green in fig. 3. It would have been obvious to one of ordinary skill in the art to employ a knob as shown in Cox, instead of the handle of Green, because it only requires one point on which to be affixed to the plate.
Claim 10: Green’s figure 1 and 2 embodiment does not disclose said bottom plate including lateral edges with tabs extending laterally from said lateral edges on portions of said bottom plate opposite each other, said tabs grippable to lift and carry said bottom plate with hands of a user.
However, Green discloses another embodiment in fig. 4 which shows plates 21, 29, and 33 with lateral edges with tabs 25 extending laterally from said lateral edges on portions of these plates opposite each other, said tabs grippable to lift and carry these plates with hands of a user (described as a “handle arrangement” in col. 3, lns. 62–66). These tabs are not attached to the lowermost of the four plates in Green, but are instead attached to three plates 21, 29, and 33, which are described functionally as bases with respect to the plate above them (excepting uppermost plate 33)—just as element 5 for the figure 1 and 2 embodiment in col. 3, ln. 45 to col. 4, ln. 28. It would have been obvious to one of ordinary skill in the art to add these tabs shown in fig. 4 to the bottom plate of the figure 1 and 2 embodiment to render it easier to manipulate by a user.
Green does not disclose said guide structures including at least one bar and at least one slot, said bar and slot being sized to fit together, one of said bar and said slot being formed on said top plate and one of said slot and said bar being formed on said bottom plate. Instead, Green only discloses four posts and respective holes that cannot be described as slots.
However, the claimed arrangement of at least one bar and at least one slot is one of an infinite variety of shapes for male and female guide structures with predictable results. It would have been obvious to one of ordinary skill in the art to employ male and female structures shaped like a square, a cross, a triangle, a crescent, etc., including the claimed bar and slot arrangement given that it would achieve the same guiding function as the posts and holes disclosed in Green.
Green does not disclose, in total, said handle on said top plate including a knob extending from a portion of said top plate opposite said bottom plate, and centered away from a perimeter of said top plate.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to claim 1 above, and further in view of Griffin et al. (US Pub. 2004/0074398).
Hill discloses said first surface of said top plate (fig. 8, its upper surface) being located further from said bottom plate than said second surface of said top plate (fig. 8, its lower surface).
Hill does not disclose said first surface of said top plate having a thermometer thereon with a temperature display visible from above said first surface of said top plate.
However, Griffin discloses something analogous to a top plate (12) with a first surface (its upper surface) having a thermometer thereon (18, 20) with a display visible from above said first surface of said top plate (22).
The advantage of this feature is that it indicates how done the food being cooked is.
Therefore, it would have been obvious to one of ordinary skill in the art to add the thermometer and display of Griffin to the top plate of Hill to indicate how done the food being cooked is.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Filho et al. (WO 2013/078524 A1).
The Office apologizes, but it cannot find a text of Filho which can readily be translated. Therefore, the Office has, using the drawings as its primary guide, translated select elements and sections of the reference.
Filho discloses a bottom plate (2);
ibid.);
a top plate (3);
said top plate having a first surface opposite a second surface (figs. 3 and 4), and with a top plate thickness between said first surface and said second surface (ibid.);
a majority of said bottom plate being formed of a primary material (pg. 4, lns. 8–9, “metallic material”); and
a majority of said top plate also being formed of said primary material (pg. 4, ln. 21, “metallic material”).
Filho does not disclose the mass of said bottom plate and the mass of said top plate having a ratio closer to 1:1 than to 2:1 or 1:2. Instead, Filho’s bottom plate appears likely to be greater than two times the mass of Filho’s top plate. This is because Filho has its top plate interacting with a ribbed portion 22 (see figs. 1 and 2), while having a separate smooth portion 21 that cannot be covered.
However, it would have been obvious to one of ordinary skill in the art to simplify the device by cutting away Filho’s smooth portion 21 to make it more compact while still leaving it capable of treating food between its ribbed portion 22 and top plate 3, which would then easily have a mass ratio closer to 1:1 than 1:2 or 2:1.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Filho as applied to claim 1 above, and further in view of Collard et al. (US Pat. 5,323,693).
Filho does not disclose said bottom plate having a trough extending down into said first surface and away from said top plate, said trough located inboard of a perimeter of said bottom plate, said top plate having a perimeter located inboard of said trough when said top plate is centered above said bottom plate.
However, a perimeter trough is already known in the cooking arts, as shown in Collard, which discloses an element analogous to the claimed bottom plate (12, 16) with a trough (21) extending down into its upper surface (figs. 2 and 3), said trough located inboard of a perimeter of the analogous bottom plate (outside of bottom surface 12 but within outer wall 22).
The advantage of this feature is that it keeps excess grease away from the food item.
Collard does not teach a top plate having a perimeter located inboard of said trough when said top plate is centered above said bottom plate, but this arrangement is already incentivized by Filho since its top plate 3 does not extend to the full dimensions of the area where it contacts bottom plate 2 (see fig. 1), where one of ordinary skill in the art would already recognize that such an area was suited for excess grease (see fig. 5 showing the short lip surrounding 2).
Therefore, it would have been obvious to one of ordinary skill in the art to add the trough of Collard to the perimeter of the bottom plate of Filho to keep excess grease away from the food item.
Claims 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Filho.
Claim 15: Filho discloses said heating step including a majority of the bottom plate formed of a primary material (pg. 4, lns. 8–9, “substantially metallic material”) and a majority of the top plate also formed of the primary material (pg. 4, ln. 21, “metallic material”)
Filho does not disclose the mass of said bottom plate and the mass of said top plate having a ratio closer to 1:1 than to 2:1 or 1:2. Instead, Filho’s bottom plate appears likely to be greater than two times the mass of Filho’s top plate. This is because Filho has its top plate interacting with a ribbed portion 22 (see figs. 1 and 2), while having a separate smooth portion 21 that cannot be covered.
However, it would have been obvious to one of ordinary skill in the art to simplify the device by cutting away Filho’s smooth portion 21 to make it more compact while still leaving it capable of treating food between its ribbed portion 22 and top plate 3, which would then easily have a mass ratio closer to 1:1 than 1:2 or 2:1.
Claim 18: Filho discloses aligning the top plate with the bottom plate through complementary guide structures on the bottom plate and the top plate (“guide structures” is broad enough to read on 22, 31; not explicitly depicted as complementing each other, but one of ordinary skill in the art would understand they would be constructed to fit within the rib recesses of each other so the top plate could sit stably on the bottom plate), during at least a portion of said removing step, the complementary guide structures maintaining contact for heat transfer therebetween when one plate is hotter than the other plate (when Filho’s apparatus 1 is removed from the heat source, bottom plate 2 and top plate 3 would normally be in contact with each other, meaning that the ribs of 22 and 31 would also be in contact with each other).
Claim 20: Filho disclose said complementary guide structures including at least one bar (one of the ribs of 22, 31) and at least one slot (one of the recesses between the ribs of 22, 31), the bar and the slot sized to fit together (again, just as with claim 18 above, not explicit, but ribs ordinarily mirror each other and match ribs to recesses), one of the bar and the slot formed on the top plate and one of the slot and the bar formed on the bottom plate (each element on both bottom and top plates).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Filho as applied to claim 11 above, and further in view of Griffin.
Filho discloses a surface of its bottom plate opposite the top plate closest to a source of heat (given the orientation of 1 in the figures, bottom plate 2 is clearly closer to where the heat source is intended to be).
Filho does not disclose said heating step including a thermometer on said top plate, and ending said heating step when the temperature by said thermometer equals a desired temperature for the top plate and the bottom plate.

The advantage of this feature is that it indicates how done the food being cooked is.
Therefore, it would have been obvious to one of ordinary skill in the art to add the thermometer and display of Griffin to the top plate of Hill to indicate how done the food being cooked is, and to end the heating step when the temperature by the thermometer equals a desired temperature indicating proper doneness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Filho as applied to claim 16 above, and further in view of Cox.
Filho discloses at least one handle being located upon the top plate (5) and at least one handle being located on the bottom plate (see the raised edges of 2 most clearly shown in figs. 3–5), the handle on the bottom plate including an extension extending laterally from other portions of the bottom plate (the raised edges of 2 extend at least in part in a lateral direction), and the extension having a thickness matching the bottom plate thickness (the raised edges appear to be made of the same material as 2, and therefore have the same thickness). 
Filho does not disclose the handle located on the top plate including a knob extending from a portion of the top plate opposite the bottom plate, and centered away from a perimeter of the bottom plate. Instead, Filho’s handle structure 5 works with extensions 51, extension structure 4, and fitting structures 32 and 23.
However, it is well understood that a knob is an alternate handle type, as shown in Cox, which discloses what is fairly described as a knob with its handle assembly 11 extending from a central portion of its own equivalent of a top plate 10 or 10b. It would have been obvious to one of ordinary skill in the art to, while keeping fitting structures 23 and 32 as well as extension structure 4 of Filho, remove its .

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The main pieces of prior art cited by the Office are Green (US Pat. 4,272,663), Hill (US Pat. 7,586,067), and Filho et al. (WO 2013/078524 A1). Each reference discloses or renders obvious many claimed features, but each also lacks certain features close to the core of what is disclosed and, in the case of claim 19, claimed by Applicant.
Green has striking structural similarity with what is claimed because it shows the same type of posts and holes for the bottom and top plates, but is otherwise markedly different from what is disclosed. Green is intended to be used in a microwave, and is constructed of plexiglass because the material is transparent to microwaves. As such, it cannot be properly heated by the microwave, is not suited for searing as disclosed, and is inappropriate to read on the pending method claims.
Hill is intended to be used more similar to what is disclosed because it’s made of metal, but, just like other similar food presses, Hill is only intended to be used by placing it on top of a food item.
The apparatus disclosed by Applicant has much more in common with an apparatus like that disclosed in Cox (US Pat. 3,252,404) and Parker (US Pub. 2004/0255792), where lower and upper elements are heated and then food is placed between them, but Cox and Parker’s lower element cannot fairly be described as a “plate” as is claimed, since the lip of each of its lower elements turns them into pans.

Applicant may discern other ways to arrive at allowable claims. As indicated in the discussion here, the material that the apparatus is formed of is of some importance. Certain claims, such as method claims 18 and 20, are broad enough to read on Filho as is but could be narrowed to define over the reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Guarnotta (US Pub. 2013/0167735), Stevens et al. (US Pat. 2,040,676), Verheem (US Pub. 2016/0270594).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN J NORTON/              Examiner, Art Unit 3761